Citation Nr: 9914989	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-34 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and F. C.


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The claim for service connection for a skin disorder is not 
plausible.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
a skin disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The Board notes that the veteran's service medical records 
are incomplete, and the record suggests that they may have 
been lost due to fire.  The Service Department has indicated 
that clinical records cannot be reconstructed.  The Board is 
mindful that in a case such as this one, there is a 
heightened duty to assist the veteran in developing the 
evidence that might support his claim, which includes the 
duty to search for alternative medical records.  Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992).  

In this case, the veteran testified before a local hearing 
officer and subsequently before the undersigned Member of the 
Board, that he was hospitalized during active duty in an Army 
hospital in Bad Kreuznach, Germany.  The veteran testified 
that he was hospitalized for 2 to 3 weeks for the treatment 
of a skin disorder which was characterized by peeling skin 
and that the treatment consisted of the application of a 
topical cream.  The veteran also recalls that a sample of 
fluid was taken from his liver while he was hospitalized.  
Due to the possibility that the veteran's records were 
destroyed by fire, and the inability to reconstruct his 
records, for the purposes of this decision the Board will 
assume without deciding, that the veteran was hospitalized 
consistent with his testimony.

The veteran also provided lay evidence in the form of 
testimony and a letter from F.C., the brother-in-law of the 
veteran, as well as letter from L.N., a comrade who was in 
Germany during the same period as the veteran.  F.C. 
testified (and wrote) that the veteran wrote a letter to him 
during the time he was in Germany which described the skin 
disorder.  F.C. also observed this rash after the veteran's 
discharge.  L.N.'s written statement contended that he 
received a letter from the veteran during active duty which 
stated that the veteran had been hospitalized.

The post-service clinical records do not reflect treatment 
for a skin disorder until relatively recently.  Outpatient 
treatment records from January 1996 note tinea lesions.  A 
dermatological consultation report noted a subjective history 
of hypopigmented areas of skin on the veteran's back, arms 
and chest which flared up intermittently.  The veteran 
reported that he had had these symptoms for more than 50 
years.  The examiner observed sharply demarcated 
hypopigmented scaly patches on the veteran's back with some 
confluence.  The assessment was tinea versicolor.  Treatment 
with medicated lotion and soap was prescribed.  A follow-up 
appointment in April 1996 indicated that the veteran stated 
that he no longer had itching and no scaling was observed.




Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has also held that although a 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence that justifies a "belief by 
a fair and impartial individual" that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  Lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  See Grottveit, 5 Vet. 
App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268 (1997).


Analysis

For the purposes of this decision, the Board has assumed the 
accuracy of the veteran's testimony regarding his inservice 
treatment more than 50 years ago; however there is still no 
medically competent evidence of a nexus between the skin 
disorder which reportedly required treatment during active 
duty and the skin disorder that presently requires treatment.  
The Board recognizes that a VA outpatient record notes a 50 
year history of the disorder as provided by the veteran, but 
this is not a competent basis for a medical nexus opinion.  
See Swann v. Brown, 5 Vet.App. 229, 233 (1993) (holding that 
a diagnosis based on an uncorroborated account of a veteran's 
experiences during service can be no better than the facts 
alleged by the veteran); see also LeShore v. Brown, 8 
Vet.App. 406, 409 (1995).  In light of the 50 year gap in 
treatment for the disorder and the absence of a qualified 
medical opinion relating the present skins disorder to 
inservice disease, the veteran's claim is not well grounded 
and is therefore denied.  Caluza, 7 Vet.App. at 506.










ORDER

Entitlement to service connection for a skin disorder is 
denied. 




		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

